Citation Nr: 0327267	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$2,078, to include the issue of whether the overpayment was 
properly created.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Committee denied the veteran's request for 
waiver of the recovery of an overpayment of disability 
compensation benefits in the calculated amount of $2,078.  

In his substantive appeal (VA Form 9), received in July 2002, 
the veteran requested a hearing at the RO before a Member of 
the Board (Veterans Law Judge (VLJ)).  But he failed to 
report for his hearing in August 2003.  And he has not 
contacted VA to explain his absence or request to reschedule 
his hearing.  So the Board deems his request for a travel 
Board hearing withdrawn.  38 C.F.R. § 20.704(d) (2002).


REMAND

In November 1994, the veteran was awarded disability 
compensation benefits, effective October 1, 1994.  The 
overpayment at issue resulted from the retroactive reduction 
of his disability compensation benefits after it was 
discovered in December 2001 that he was divorced from Penny 
in April 1998.  In January 2002, steps were taken to 
retroactively adjust his award to remove his ex-spouse from 
his payments as of May 1, 1998.  That change resulted in the 
creation of an overpayment (i.e., debt to VA) in the amount 
of $2,078.  This appeal ensued.

The veteran in this case is not only asking for a waiver of 
his debt, but also is disputing the creation of the 
overpayment.  He does not believe that he was at fault in 
causing the overpayment, so in his mind he should not bear 
the brunt of the responsibility of it.  He says he obtained 
the divorce from Penny in April 1998, contacted the RO a 
short time later, and spoke to a representative who provided 
some information regarding the proper form required for 
changing his marital status.  He also states that, after 
completing the form in May 1998, he again spoke with the same 
representative who confirmed that she had received the 
paperwork and would take care of documenting the change.  The 
veteran also says he called the Department of Finance and 
Accounting in Cleveland, Ohio, and informed them of the 
change of dependency.

In light of his contentions, the Board finds that the veteran 
has asserted that the overpayment in question was a result of 
administrative error on the part of VA.  And because this 
issue goes to the validity of the creation of the 
overpayment, it must be considered as inextricably 
intertwined with the issue currently on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Sole administrative error 
connotes that the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither his 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).  

The RO has not yet formally adjudicated the preliminary issue 
of whether the overpayment in question was properly created 
(to include whether the overpayment was the result of sole 
administrative error on the part of VA).  And the U.S. Court 
of Appeals for Veterans Claims (Court) has held that it is 
improper to adjudicate an application for waiver without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPGCPREC 6-98 (April 24, 1998).

The Board further observes that, in his Financial Status 
Report (VA Form 20-5655), dated in May 2002, the veteran 
indicated that he had been adjudicated bankrupt.  The status 
of the reported bankruptcy determination should be clarified.  



Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following development and consideration: 

1.  Contact the veteran and request that 
he provide any records of contacts with 
VA or any veteran's service organization 
wherein he advised personnel of the 
change in his marital status that had 
occurred with the finality of his divorce 
in April 1998.

2.  Also inquire whether there is any 
Report Of Contact, VA Form 119, or other 
documentation maintained on file at the 
facility where he reportedly notified VA 
of this change in his marital status.

3.  Thereafter, the RO should review the 
evidentiary record and formally 
adjudicate the preliminary issue of 
whether the overpayment charged to the 
veteran was properly created, to include 
a determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. 
§ 3.500(b)(2).  In this regard, attention 
is directed to the contentions by the 
veteran.  If it is found, based upon the 
evidence of record, that the overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  The veteran should be 
notified of this decision and of his 
procedural and appellate rights.

4.  If an overpayment still exists, the 
veteran should be furnished another 
Financial Status Report (VA Form 20-5655) 
and given an opportunity to provide 
current income and expense data, for 
review by the Committee on Waivers and 
Compromises.

5.  The RO also should request 
information from the veteran concerning 
his reported bankruptcy filing, including 
information pertaining to what debts, if 
any, were discharged in bankruptcy.

6.  Then the Committee should again 
consider the question of waiver of the 
recovery of the overpayment of disability 
compensation benefits, under the 
standards of equity and good conscience.  
Consideration should be given to each and 
every element of this standard as set 
forth in 38 C.F.R. § 1.965(a) (2003).  
The basis of the decision should be 
discussed, with reference to the 
pertinent facts, the applicable laws and 
regulations.

7.  In the event the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002).  All applicable legal 
provisions should be cited, to include a 
full citation to the provisions of 
38 C.F.R. § 1.965(a), regarding the 
elements of the standard of equity and 
good conscience.  The SSOC also must 
contain a discussion of the reasons and 
bases for the decision reached.  Give the 
veteran time to submit additional 
evidence and/or argument in response.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




